Exhibit 10.10

 

MAC-GRAY CORPORATION

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

The following summarizes the compensation arrangements established between
Mac-Gray Corporation (the “Company”) and its directors to be effective as of
July 1, 2009:

 

Directors who are also employees of the Company do not receive compensation for
their services on the Board or any committee thereof.  Each director who is not
an employee of the Company receives:

 

·                  An annual fee of $30,000, paid in quarterly installments, 50%
of which is paid in shares of common stock and the balance of which, at the
discretion of the director, is paid in cash, shares of common stock or any
combination thereof; and

·                  An additional fee of $1,600 for each Board meeting attended
in person and $500 per meeting attended by teleconference.

 

Committee members receive $1,600 per meeting of the Compensation Committee, the
Audit Committee and the Governance and Nominating Committee.  Committee members
receive $300 per meeting attended by teleconference.  In addition, the Chairman
of each of the Compensation Committee, the Audit Committee and the Governance
and Nominating Committee is paid an $8,000 annual retainer, paid semi-annually
in July and January.  The independent Board Chairman shall receive a $40,000
annual retainer, paid quarterly.  The independent Board Chairman may elect, on
an annual basis, to receive 0% to 100% of the retainer in shares of the
Company’s common stock.

 

The shares of the Company’s common stock that a director elects to receive in
lieu of cash fees will be valued based on the fair market value of the common
stock on the date of issuance.

 

Each newly elected non-employee director receives an option to purchase 5,000
shares of common stock on the fifth business day after his or her election to
the Board, and each non-employee director who is serving as a director on the
fifth business day after each annual meeting of stockholders automatically
receives an option to purchase shares of common stock valued at $60,000 based on
the Black-Scholes option-pricing model.  All of such options granted to
non-employee directors become fully exercisable as of May 1 of the year
following the date of grant, have an exercise price equal to the fair market
value of the common stock on the date of the grant, and terminate upon the tenth
anniversary of the date of grant.  All directors are reimbursed for significant
travel expenses, if any, incurred in attending meetings of the Board and its
committees.

 

--------------------------------------------------------------------------------